        Case 1:20-cv-00081-YK-EB Document 36 Filed 04/27/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BENJAMIN ELLIS FREEDLAND,                     :
     Plaintiff                                :
                                              :             No. 1:20-cv-81
               v.                             :
                                              :             (Judge Kane)
BETH MATTINGLY, et al.,                       :
     Defendants                               :

                                    MEMORANDUM

       Before the Court is pro se Plaintiff Benjamin Ellis Freedland (“Plaintiff”)’s complaint

filed pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403

U.S. 388 (1971) (Doc. No. 1) and motion for a temporary restraining order (Doc. No. 10). For

the following reasons, the Court will deny Plaintiff’s motion for a temporary restraining order.

I.     BACKGROUND

       Plaintiff is currently incarcerated at the Federal Transfer Center in Oklahoma City,

Oklahoma. He has sued Defendants Beth Mattingly (“Mattingly”), Christopher Angelini

(“Angelini”), and Defendant First Name Unknown, Last Name Unknown (“FNU LNU”)

concerning events that occurred while Plaintiff was incarcerated at FCI Allenwood in White

Deer, Pennsylvania. (Doc. No. 1.) Specifically, Plaintiff alleges that Defendant Mattingly

sexually harassed him and then sexually abused him and retaliated against him when he reported

the harassment, and that Defendants Angelini and FNU LNU failed to protect him from the

retaliation and abuse. (Id.) In an Order dated February 26, 2020, the Court directed the United

States Marshal Service to effect service of the complaint upon Defendants. (Doc. No. 11.)

       As noted above, Plaintiff has filed a motion for a temporary restraining order. (Doc. No.

10.) He seeks an order prohibiting him from being transferred to FCI Allenwood or any other

prison where the named Defendants may be employed. (Id. at 1-2.) Plaintiff maintains that if he
         Case 1:20-cv-00081-YK-EB Document 36 Filed 04/27/20 Page 2 of 4



were transferred to an institution where one of the named Defendants are employed, “there is a

distinct possibility that irreparable injury could occur.” (Id. at 1.)

II.     LEGAL STANDARD

        The standard for analyzing a motion for a temporary restraining order is the same as that

for a motion seeking a preliminary injunction. See Little v. Mottern, No. 1:14-cv-953, 2015 WL

5954350, at *1 (M.D. Pa. Oct. 13, 2015) (citing Bieros v. Nicola, 857 F. Supp. 445, 446 (E.D.

Pa. 1994)). Preliminary injunctive relief is extraordinary in nature and is discretionary with the

trial judge. See Orson, Inc. v. Miramax Film Corp., 836 F. Spp. 309, 311 (E.D. Pa. 1993) (citing

Skehan v. Bd. of Tr. of Bloomsburg State Coll., 353 F. Supp. 542 (M.D. Pa. 1973)). In

determining whether to grant a motion seeking preliminary injunctive relief, courts within the

Third Circuit consider the following four factors: (1) the likelihood that the applicant will prevail

on the merits; (2) the extent to which the movant is being irreparably harmed by the conduct

complained of; (3) the extent to which the non-moving party will suffer irreparable harm if the

preliminary injunction is issued; and (4) whether granting preliminary injunctive relief will be in

the public interest. See S & R Corp. v. Jiffy Lube Int’l, Inc., 968 F.2d 371, 374 (3d Cir. 1992)

(citing Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 197-98 (3d Cir. 1990)). To prove

“irreparable injury” a plaintiff must demonstrate actual and immediate injury rather than a

possibility of future harm. See Cont’l Grp., Inc. v. Amoco Chem. Corp., 614 F.2d 351, 359 (3d

Cir. 1980). The moving party bears the burden of demonstrating these factors. See Dorfman v.

Moorhous, No. 93-cv-6120, 1993 WL 483166, at *1 (E.D. Pa. Nov. 24, 1993). “The relevant

inquiry is whether the movant is in danger of suffering irreparable harm at the time the

preliminary injunction is to be issued.” SI Handling Sys., Inc. v. Heisley, 753 F.2d 1244, 1264

(3d Cir. 1985). Furthermore, “there must be a relationship between the injury claimed in the



                                                   2
         Case 1:20-cv-00081-YK-EB Document 36 Filed 04/27/20 Page 3 of 4



party’s motion and the conduct asserted in the complaint.” See Ball v. Famiglio, 396 F. App’x

836, 837 (3d Cir. 2010) (internal quotation marks omitted) (quoting Little v. Jones, 607 F.3d

1245, 1251 (10th Cir. 2010)).

        Moreover, “[t]he ‘requisite feared injury or harm must be irreparable – not merely serious

or substantial,’ and it ‘must be of a peculiar nature, so that compensation in money cannot atone

for it.’” See ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir. 1987) (quoting Glasco v.

Hills, 558 F.2d 179, 181 (3d Cir. 1977)). “In order to demonstrate irreparable harm the plaintiff

must demonstrate potential harm which cannot be redressed by a legal or an equitable remedy

following a trial. The preliminary injunction must be the only way of protecting the plaintiff

from harm.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989).

“The key word in this consideration is irreparable. . . . The possibility that adequate

compensatory or other corrective relief will be available at a later date, in the ordinary course of

litigation, weighs heavily against a claim of irreparable harm.” Sampson v. Murray, 415 U.S. 61,

90 (1974).

III.    DISCUSSION 1

        Upon consideration of the standard set forth above, Plaintiff had not demonstrated that he

is entitled to a temporary restraining order. Initially, Plaintiff has not made a strong showing that

he is likely to prevail on the merits. It is well settled that a prisoner has no justifiable expectation

that he will be incarcerated in a particular prison. See Olim v. Wakinekona, 461 U.S. 238, 245

(1983). With respect to federal prisoners, the Bureau of Prisons has the authority, pursuant to 18




1
  The Court observes that Plaintiff failed to file a brief in support of his motion, as required by
Local Rule 7.5, which provides that the Court may consider the motion withdrawn under such
circumstances. See L.R. 7.5. Regardless of the fact that Plaintiff’s motion is not properly before
the Court, the Court will address the merits of his motion.
                                                   3
         Case 1:20-cv-00081-YK-EB Document 36 Filed 04/27/20 Page 4 of 4



U.S.C. § 3621(b), to “transfer a prisoner from one facility to another at any time.” See Prows v.

Fed. Bureau of Prisons, 981 F.2d 466, 469 n.3 (10th Cir. 1992). The Bureau of Prisons also has

the authority “to designate the place of confinement for purposes of serving federal sentences of

imprisonment.” See Barden v. Keohane, 921 F.2d 476, 483 (3d Cir. 1990). “If the prisoner can

be lawfully held in the facility to which he has been transferred, he cannot object to that transfer,

even if the transfer results in his being placed in a more restrictive or less accessible facility.”

Ali v. Gibson, 631 F.2d 1126, 1135 (3d Cir. 1980). Thus, it is clear that decisions regarding

Plaintiff’s designation are within the sound discretion of the Bureau of Prisons.

        Moreover, Plaintiff had not demonstrated that he will be irreparably harmed. Plaintiff

vaguely states that there is a “distinct possibility that irreparable injury could occur” should he be

transferred to an institution where at least one of the named Defendants is employed. (Doc. No.

10 at 1.) Plaintiff, however, has not shown that the Defendants are still employed at the Bureau

of Prisons, let alone that he will be transferred to an institution where one of the Defendants is

employed. Plaintiff is concerned, at best, with preventing speculative injury, which is

insufficient to warrant a temporary restraining order.

IV.     CONCLUSION

        For the reasons set forth above, Plaintiff’s motion for a temporary restraining order (Doc.

No. 10) will be denied. An appropriate Order follows.




                                                   4
